Citation Nr: 0335473	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee pain.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1985 to March 
1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which, in part, granted the 
veteran's claim of entitlement to service connection for 
right and left knee pain, each of which was evaluated as 
being noncompensably disabling.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain and full range of motion without evidence 
of functional impairment.  

2.  The veteran's left knee disability is manifested by 
complaints of pain and full range of motion without evidence 
of functional impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
knee pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 
(2003).

2.  The schedular criteria for a compensable rating for left 
knee pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for her service-connected bilateral knee 
disabilities.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to her appeal in the November 
2002 Statement of the Case.  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in a letter dated in 
October 2001.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising her that 
she could provide medical evidence showing that her service-
connected disabilities had worsened.  The letter dated 
October 15, 2001 specifically informed the veteran of the 
relative responsibilities of VA and herself.  The October 
2001 letter also informed her that she could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant  "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs 345 F.3d 1334 (Fed. Cir. 2003) 
[the PVA case].  In this case, the letter sent to the veteran 
did not notify her that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  However, given that the one-year period 
has now expired, any error in failing to notify her that she 
had one year to submit any additional evidence is harmless.  

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had two years 
to submit evidence in support of her claim (filed in August 
2001). 
 In the VA Form 9, submitted in December 2002, the veteran 
stated that she had not sought treatment for her knees.  It 
appears that VA has all the information needed to decide the 
case and the veteran has nothing further to submit.  It is 
therefore pointless to require VA to wait still longer to 
adjudicate this appeal when it is clear that no additional 
evidence is forthcoming.    

Also, the Federal Circuit's concern in the PVA case that a 
claimant would be unaware of the time she had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
two occasions, in response to the SOC and the 90 day notice 
of transfer of the claims file to the Board that she had more 
time to submit evidence.  No additional evidence appears to 
be forthcoming more than a year after she was furnished the 
formal VCAA-notice letter in October 2001.  Since the veteran 
has, as a matter of fact, been provided at least one year to 
submit evidence after the VCAA notification, and it is clear 
that she has nothing further to submit, the adjudication of 
her claim by the Board will proceed.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA treatment records and reports 
of VA examinations, which will be described below.  The 
veteran has not identified any outstanding evidence.  As 
noted above, the veteran informed VA, in the December 2002 VA 
Form 9, that she had not sought treatment for her bilateral 
knee disability.  

The veteran and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

The veteran's right and left knee pain is currently rated 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5019 [bursitis].  Bursitis is rated as analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis is, in turn, rated based on limitation 
of motion of the joint or joints affected.

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 0 percent evaluation is warranted for flexion limited 
to 60 degrees.  A 10 percent evaluation is warranted for 
flexion limited to 45 degrees.  A 20 percent evaluation is 
warranted for flexion limited to 30 degrees and a 30 percent 
evaluation is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 0 percent evaluation is warranted for extension 
limited to 5 degrees.  A 10 percent evaluation is warranted 
for extension limited to 10 degrees.  A 20 percent evaluation 
is warranted for extension limited to 15 degrees; a 30 
percent evaluation is warranted for extension limited to 20 
degrees; a 40 percent evaluation is warranted for extension 
limited to 30 degrees; and a 50 percent evaluation is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).  



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual background

Service connection is in effect for recurrent low back strain 
with right hip pain, which has been in effect since the 
veteran left service in March 1993.

In August 2001, the veteran filed a claim of entitlement to 
service connection for bilateral knee pain, which she 
contended was secondary to her back and hip pain.

On VA examination in October 2001, the veteran reported 
feeling some popping when she walked and an occasional 
stabbing pain in her knee, mostly anteriorly.  This was 
relieved with walking and stretching her knees.  She denied 
any history of giveway weakness, though she did have some 
history of catching.  She reported pain when going from a 
sitting to standing position and with navigating stairs.  
She stated that she had not received treatment for her knee 
condition.  

On physical examination, the veteran had a severely antalgic 
gait with a shortened stride length and a stooped posture.  
It was noted that she had significant limited range of motion 
in her back from 60 degrees of forward bending to 10 degrees 
of extension.  She had significant pain with either of these 
motions.  Physical examination of her knees revealed no 
significant joint line tenderness or effusion.  Range of 
motion was full.  Actually, she hyperextended about 5 degrees 
of hyperextension to 135 degrees of flexion.  This motion 
caused pain in her low back.  McMurray's testing was 
negative.  Anterior and posterior cruciate ligaments were 
stable to testing as were both collateral ligaments.  The 
bilateral posterolateral corners were intact.  She had a 
positive patellar grind.  The lateral retinaculum was 
excessively tight, and the patella was not able to be brought 
even to neutral.  She had negative apprehension test, and the 
medial patellofemoral ligament appeared to be intact 
bilaterally.  She had significant pain to palpation at the 
inner surface of the patella at its inferior pole medially.  
This was true bilaterally.  The examiner indicated that he 
had reviewed x-rays of her knees from a year ago and that 
there was no evidence of osteoarthritis in any of the three 
compartments.  There were no significant abnormalities noted.  
The examiner concluded that the veteran had patellofemoral 
pain syndrome which was not caused by her low back condition.  
However, her knee pain had been aggravated by her low back 
condition.  The examiner provided an addendum in April 2002 
which stated that 10-15 percent of the knee pain was due to 
her low back condition.  

In a May 2002 rating decision, service connection was awarded 
for right and left knee pain, each evaluated as 
noncompensably disabling from August 17, 2001.  

Associated with the claims file are VA treatment records 
dated from January 2001 to November 2002.  These records are 
negative for complaints of or treatment for knee pain.  

Analysis

The Board recognizes that the right and left knee conditions 
are separate disabilities.  However, since these two issues 
involve identical facts and law, they will be addressed 
together.

Schedular rating

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for right and left knee pain.  
Regarding limitation of motion of the veteran's knees, VA 
examination in October 2001 indicated that range of motion of 
the knees was full.  In fact, the veteran was able to 
hyperextend the knees 5 degrees.  Flexion was to 135 degrees 
bilaterally.  See 38 C.F.R. § 4.71 for normal ranges of 
motion.  Based on this evidence, a compensable rating under 
Diagnostic Code 5260 or 5261 based on limitation of flexion 
or extension of the knee is not warranted.  

DeLuca considerations

Because the disability rating for the veteran's service-
connected right and left knee disabilities is rated under a 
code for limitation of motion, the Board has reviewed the 
evidence in order to determine whether the veteran's right 
and left knee could be assigned a higher disability rating 
under 38 C.F.R. §§ 4.40 and 4.45.

After having carefully reviewed the record, the Board finds 
that the clinical findings do not warrant increased 
evaluations under 38 C.F.R. §§ 4.40 and 4.45.  In this 
regard, the Board notes that VA treatment records dated from 
January 2001 to November 2002 are completely negative for 
complaints relative to the knees. 
In fact, the veteran has admitted that she has not sought 
treatment for her knees.  Therefore, the only evidence 
pertaining to her knees consists of the October 2001 VA 
examination.  At that time, she denied giveway weakness in 
the knees.  While physical examination noted pain in the 
patella bilaterally, range of motion in the knees was full.  
McMurray's testing was negative and all ligaments were intact 
and stable.  X-rays revealed no abnormalities.  The 
examination report clearly indicates that the veteran's 
antalgic gait was due to her service-connected low back 
disability and not her knees.  

During the October 2001 VA examination, the veteran reported 
occasional stabbing pain in her knees, relieved with walking 
and stretching the knees.  In her December 2002 substantive 
appeal, however, she indicated that the bilateral knee pain 
was more than occasional and that she takes Ibuprofen for her 
knee pain.  

Although the Board has no reason to doubt that the veteran 
experiences knee pain, there is no objective evidence of such 
manifestations as weakness, fatigability, incoordination and 
the like which would trigger the application of 38 C.F.R. §§ 
4.40 and/or 4.45.  The veteran herself does not appear to 
contend that such is the case, confining her description of 
her disability to pain.  The Board observes in passing that 
an August 2002 VA outpatient treatment record indicates that 
she injured her calf while playing softball.  This is hardly 
consistent with a finding of functional impairment due to 
service-connected knee disability.    

Accordingly, the Board concludes that a preponderance of the 
evidence is against a finding of any additional functional 
loss in the knees due to the service-connected disabilities.  
In view thereof, the Board concludes that an increased rating 
above the noncompensable level for the right and left knee 
disabilities under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 is not warranted.

The veteran's contentions on appeal have been accorded 
careful consideration.  The medical evidence of record has 
also been reviewed.  The medical evidence appears to indicate 
that the veteran's back disability, for which she is 
receiving a compensable rating, is the source of the bulk of 
her complaints.  The VA outpatient treatment records show 
this to be the case; the veteran in fact received no 
treatment for knee problems.  On this point, as the veteran 
is not shown to be qualified to render a medical diagnosis or 
opinion, her views as to the etiology of her pain complaints 
are outweighed by the medical evidence of record cited above.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay assertions will not support a finding on questions 
requiring medical expertise or knowledge].

Fenderson considerations

Service connection for the right and left knee disabilities 
was granted very recently, in May 2002. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, August 17, 2001, has 
the veteran's right or left knee disabilities meet or nearly 
approximated the criteria for a compensable disability 
rating.  At no time was knee flexion or extension limited to 
45 degrees and 10 degrees, respectively.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against a 
finding that compensable ratings for the veteran's service-
connected right and left knee disabilities are warranted.  
The benefits sought on appeal are denied.  





CONTINUED ON NEXT PAGE



ORDER

Entitlement to an increased disability rating for right knee 
pain is denied.

Entitlement to an increased disability rating for left knee 
pain is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



